Citation Nr: 0807597	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  99-08 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  The propriety of the initial evaluations for service-
connected acromioclavicular joint separation, right shoulder 
(hereinafter, "right shoulder disorder") evaluated as 20 
percent disabling prior to July 14, 1999, and to a rating in 
excess of 30 percent from July 14, 1999 (exclusive of 
temporary, total convalescent ratings).

3.  Entitlement to an initial rating in excess of 10 percent 
for left knee patellofemoral syndrome (hereinafter, "left 
knee disorder").

4.  Entitlement to an initial rating in excess of 10 percent 
for right knee patellofemoral syndrome (hereinafter, "right 
knee disorder").

5.  Entitlement to an effective date earlier than April 18, 
1994, for the grant of service connection for right shoulder 
disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
October 1991.  Further, the record indicates he had 
subsequent service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in December 1995, 
November 1997, and September 2005 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The veteran provided testimony at hearings before personnel 
at the RO in April 1997 and April 2000, and before the 
undersigned Veterans Law Judge in May 2001.  Transcripts from 
all of these hearings have been associated with the veteran's 
VA claims folder.

This case was previously before the Board in October 2001 and 
July 2003, at which time the appeal was remanded for 
additional development.  As a preliminary matter, the Board 
finds that the remand directives have been satisfied.  In 
fact, the veteran's accredited representative acknowledged in 
a November 2007 statement that all required actions from the 
remand have been completed.  Thus, a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).

The Board observes that this appeal previously included 
claims of service connection for disabilities of the right 
leg and knee, left knee and leg, and the low back.  However, 
service connection was established for these disabilities by 
the September 2005 rating decision.  In view of the 
foregoing, these issues have been resolved and are not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's bilateral pes planus was noted at the time 
of his entry into active service, and was not aggravated 
therein.

3.  The veteran's service-connected right shoulder and 
bilateral knee disorders have been consistently manifested by 
complaints of pain.

4.  The competent medical evidence does not reflect that the 
veteran has ever been diagnosed with ankylosis of the right 
shoulder; nor that he has malunion, fibrous union, nonunion, 
or loss of the head (flail shoulder) of the humerus.

5.  Prior to July 14, 1999, the veteran's service-connected 
right shoulder disorder was not manifested by motion of the 
right shoulder limited to midway between the side and 
shoulder level; nor frequent episodes of dislocation and 
guarding of all arm movements.

6.  Since July 14, 1999, and excluding periods when the 
veteran was in receipt of temporary total evaluation(s), the 
veteran's service-connected right shoulder disorder was not 
manifested by motion no more than 25 degrees from the side.

7.  The record does not indicate any distinctive period(s) 
where either of the veteran's service-connected knee 
disorders has had flexion limited to 30 degrees or less, or 
extension limited to 15 degrees or more.

8.  The veteran's service-connected knee disorders are not 
manifested by recurrent subluxation or lateral instability.

9.  The record does not reflect that VA received a claim of 
service connection for a right shoulder disorder by or on 
behalf of the veteran prior to April 18, 1994.


CONCLUSIONS OF LAW

1.  The veteran's pre-existing bilateral pes planus was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306 (2007).

2.  The criteria for an initial rating in excess of 20 
percent for the service-connected right shoulder disorder 
prior to July 14, 1999, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1. 
4.2, 4.10, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5200-5203 
(2007).

3.  The criteria for an initial rating in excess of 30 
percent for the service-connected right shoulder disorder 
from July 14, 1999, excluding periods of temporary total 
evaluations, are not met.  38 U.S.C.A. §§ 1155, , 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1. 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5200-5203 (2007).

4.  The criteria for an initial rating in excess of 10 
percent for either the service-connected right and/or left 
knee disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1. 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71, Diagnostic Code 5024 (2007).

5.  The criteria for an effective date earlier than April 18, 
1994, for the grant of service connection for right shoulder 
disorder are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of the 
veteran's claims.  Specifically, the Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that adequate notice under the VCAA 
should include what information or evidence is to be provided 
by the Secretary and what information or evidence is to be 
provided by the claimant with respect to the information and 
evidence necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 
Further, the Court has held that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004).  However, as the December 
1995 and November 1997 rating decisions were promulgated 
prior to the November 9, 2000, enactment of the VCAA, no such 
pre-adjudication notice was sent to the veteran in this case.  
Under such circumstances, the United States Court of Appeals 
for the Federal Circuit has indicated that this defect can be 
remedied by a fully compliant VCAA notice issued prior to a 
readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Here, the veteran was sent VCAA-compliant notification by 
letters dated in October 2001, February 2003, May 2004, 
October 2005, and February 2007.  His appellate claims were 
subsequently readjudicated by Supplemental Statements of the 
Case (SSOCs) beginning in April 2003.  

Taken together, the aforementioned VCAA letters informed the 
veteran of the evidence necessary to substantiate his current 
appellate claims, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the February 2007 letter included the specific 
information regarding disability rating(s) and effective 
date(s) mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that the Court recently promulgated 
the case of Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), in which it outlined the information 
that is to be provided to claimants in the context of an 
increased rating claim(s).  However, in this case, the 
current appellate claims for higher ratings and earlier 
effective date are from the initial grant of service 
connection for the pertinent disabilities.  The Court held in 
Dingess/Hartman 19 Vet. App. at 490-1, that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in regard 
to these claims was fulfilled.  

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues on appeal are in the claims folder.  
Nothing indicates that the veteran has identified the 
existence of any relevant evidence that has not been obtained 
or requested.  He has had the opportunity to present evidence 
in support of his claims, to include at the April 1997, April 
2000, and May 2001 hearings.  Moreover, he was accorded VA 
medical examinations regarding this case in May 1994, May 
1999, May 2000, January 2005, March 2007, and April 2007.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in the examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. 
§ 3.304(b). VA must show clear and unmistakable evidence of 
both a pre-existing condition and a lack of in-service 
aggravation of that condition to overcome the presumption of 
soundness for wartime service under section 1111.  Wagner v. 
Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in the disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Only competent medical evidence can adequately 
address the medical question of whether or not a pre-existing 
disability has been aggravated by events occurring during 
service.  Crowe v. Brown, 7 Vet. App. 238 (1994).  
Aggravation of a pre-existing disability thus requires 
competent medical evidence that the disability underwent a 
permanent increase in service of the severity of the 
underlying pathology of the condition, as opposed to a 
temporary exacerbation or intermittent flare-up of the 
associated symptoms due to the increased physical demands and 
activity generally experienced in service.  38 C.F.R. § 
3.306; Hunt v. Derwinski, 1 Vet. App. 292 (1991).


Analysis.  In the instant case, the Board finds that service 
connection is not warranted for the veteran's bilateral pes 
planus.

As an initial matter, the Board observes that bilateral pes 
planus was noted on the veteran's November 1985 enlistment 
examination.  Thus, this pre-existing condition was noted at 
the time of his enlistment into active service.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Consequently, the 
Board must now look to determine whether this condition was 
aggravated beyond its natural progression as a result of 
active service.

The Board observes that the veteran's service medical records 
do not indicate that the veteran's bilateral pes planus was 
aggravated during his active service.  Moreover, no competent 
medical evidence is of record which supports such a finding.  
In fact, the only competent medical evidence to address the 
issue of aggravation is that of the January 2005 VA medical 
examination which concluded that the pes planus had not been 
aggravated by such service.  As this opinion was based upon 
both an evaluation of the veteran and review of his claims 
folder, the Board finds that it is based upon an adequate 
foundation.

In view of the foregoing, the Board finds that the veteran's 
bilateral pes planus was not incurred in or aggravated by his 
period of active service.  Accordingly, his service 
connection claim must be denied.

II.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  In fact, the 
veteran is in receipt of such "staged" ratings for his 
service-connected right shoulder disorder.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In this case, the Board acknowledges that the veteran's 
service-connected right shoulder and bilateral knee disorders 
are manifested by complaints of pain.  However, the issue is 
whether the pain is of such severity for any of these 
disabilities so as to result in functional impairment that 
would warrant higher rating(s) than those currently in 
effect.

A.  Right Shoulder

Legal Criteria.  Under the laws administered by VA, 
disabilities of the shoulder and arm are rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  A 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes.  In the instant 
case, the veteran's right shoulder is considered the major 
upper extremity.

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 30 percent disabling for the major 
upper extremity.  Intermediate ankylosis, between favorable 
and unfavorable, warrants a 40 percent rating.  Unfavorable 
ankylosis with abduction limited to 25 degrees is assigned a 
50 percent rating.  

Limitation of motion of the major shoulder to shoulder level 
warrants a 20 percent evaluation.  Motion to midway between 
the side and shoulder level warrants a 30 percent evaluation.  
Finally, motion no more than 25 degrees from the side 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  

The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity, a 30 percent rating is 
granted when there is marked deformity for the major arm.  
Also under Diagnostic Code 5202, for recurrent dislocations 
of the major arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level; a 30 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the major arm.  A 50 percent rating is 
granted for fibrous union of the major arm; a 60 percent 
rating is granted for nonunion (false flail joint) of the 
major arm; and an 80 percent rating is granted for loss of 
head of (flail shoulder) the major arm.

Diagnostic Code 5203 provides that in cases of clavicular or 
scapular impairment, with dislocation, a 20 percent rating is 
warranted where either the major or minor arm is involved.  
Nonunion of the clavicle or scapula with loose movement shall 
be assigned a 20 percent rating, while nonunion without loose 
movement warrants a 10 percent evaluation.  Malunion of the 
clavicle or scapula may be assigned a 10 percent rating, or 
may be rated based on impairment of function of the 
contiguous joint.  


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
right shoulder disorder prior to July 14, 1999, nor a rating 
in excess of 30 percent on and after that date, excluding the 
periods when he was in receipt of temporary total 
evaluations.

Initially, the Board notes that a thorough review of the 
competent medical evidence does not reflect that the service-
connected right shoulder disorder has ever been diagnosed 
with ankylosis.  Therefore, Diagnostic Code 5200 is not for 
consideration in the instant case.

The Board also observes that Diagnostic Code 5203 does not 
provide for a rating in excess of 20 percent.  As such, it is 
not applicable to the present appeal for rating(s) in excess 
of 20 and 30 percent.

Turing to Diagnostic Code 5201, the Board observes that, 
prior to July 14, 1999, the competent medical evidence does 
not reflect motion of the right shoulder was limited to 
midway between the side and shoulder level.  No specific 
range of motion findings were made regarding this shoulder at 
the May 1994 VA medical examination, nor VA outpatient 
treatment records dated in October 1996.  It was noted that 
he had pain and separation(s) of this joint.  However, 
records dated in March 1997 indicate he had abduction and 
flexion from zero to 150 degrees.  Subsequent records from 
April 1997 indicate he had flexion from zero to 160 degrees; 
abduction from zero to 90 degrees; and external and internal 
rotation were both within normal limits.  Records dated in 
July 1997 note that motion was limited due to pain, but did 
not provide specific range of motion results.  The May 1999 
VA examination stated that the range of motion of the right 
shoulder was within normal limits, with forward flexion and 
abduction from zero to 180 degrees, and external rotation to 
90 degrees.  Internal rotation was found to be limited 5 to 6 
degrees, so the total range of motion was from zero to 85 
degrees.  Therefore, the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 20 percent 
for the relevant period under Diagnostic Code 5201.

With respect to Diagnostic Code 5202, the Board observes that 
the competent medical evidence does not reflect that the 
right shoulder is manifested by malunion, fibrous union, 
nonunion, or loss of the head (flail shoulder) of the 
humerus.  No such findings were made on X-ray studies, to 
include those conducted in November 1993, May 1994, May 2000, 
or May 2006, although there was evidence of acromioclavicular 
separation.  As such, the only appropriate basis to evaluate 
this disability under Diagnostic Code 5202 is on the basis of 
recurrent dislocations.  

In this case, the record does not reflect that, prior to July 
14, 1999, the veteran's service-connected right shoulder 
disorder had frequent episodes of dislocation and guarding of 
all arm movements.  A review of the competent medical 
evidence does not indicate that such episodes were more than 
infrequent.  Further, the aforementioned range of motion 
findings for this relevant period did not demonstrate 
guarding of all arm movements.

With respect to the period on and since July 14, 1999, 
excluding the periods where the veteran was in receipt of 
temporary total evaluations, the Board notes that Diagnostic 
Code 5202 does not provide for a rating in excess of 30 
percent on the basis of recurrent dislocations.  As such, the 
only basis for a higher rating for this period is on the 
basis of limitation of motion under Diagnostic Code 5201.

In this case, the Board finds that from July 14, 1999, and 
excluding periods when the veteran was in receipt of 
temporary total evaluation(s), his service-connected right 
shoulder disorder was not manifested by motion limited to 25 
degrees from the side.  For example, the May 2000 VA 
examination showed forward flexion from zero to 70 degrees, 
abduction from zero to 85 degrees, external rotation from 
zero to 40 degrees, and internal rotation to 45 degrees.  
Although this does indicate increased limitation of motion 
since the prior examination of May 1999, it does not reflect 
it was of such severity as to warrant a rating in excess of 
30 percent under Diagnostic Code 5201.  Similarly, treatment 
records dated in August 2000 show findings of forward 
elevation/flexion to 90 degrees; abduction to 90 and 100 
degrees; and external and internal rotation to 45 degrees.  
Subsequent records dated in November 2000 showed 130 degrees 
forward elevation, and 100 degrees abduction.  Records dated 
in December 2000 noted decreased motion, with abduction 90 
degrees, internal rotation to 10 degrees and painful, and 
external rotation to 40 degrees.  It was also noted that 
forward elevation was decreased, but did not give a specific 
range of motion finding.  Records from January 2001 show 
forward elevation to 100, 130, and 140 degrees; abduction to 
90 and 100 degrees; internal rotation to 20 and 45 degrees, 
and external rotation to 45 and 50 degrees.  Records from 
February 2001 show forward elevation 120 degrees, abduction 
110 degrees, and external and internal rotation to 45 
degrees.  Records from March 2001 show 120 degrees of forward 
elevation, abduction to 100 degrees, and external and 
internal rotation to 45 degrees.  Records from May 2001 
characterized the range of motion as full, with forward 
elevation and abduction to 140 degrees.  Records from June 
2001 continued to show 140 degrees of forward elevation, with 
120 degrees of abduction.  Thereafter, records dated in both 
July and August 2001 showed forward elevation and abduction 
to 140 degrees, and described external and internal rotation 
as full.  Records dated in October 2002 noted that the upper 
extremities had a range of motion up to 90 degrees without 
pain.  Records dated in May 2006 show forward flexion to 120 
degrees, abduction to 100 degrees, internal rotation to 12 
degrees, and external rotation to 80 degrees.

The Board further observes that the most recent VA medical 
examination of the right shoulder in March 2007 showed 
flexion from zero to 95 degrees, with complaints of pain 
beginning at 80 degrees on three repetitions.  Passive range 
of motion was the same.  Abduction showed active range of 
motion to 90 degrees; with complaints of pain at the end 
range on three repetitions; and passive range of motion to 95 
degrees.  Internal and external rotation was to 90 degrees 
with pain at end range.  Moreover, the examiner stated that 
pain, fatigue, weakness, lack of endurance or incoordination 
did not appear to cause additional limited joint function.  
The examiner also stated that he would need to resort to pure 
speculation to assume this.

For these reasons, the Board finds that there were no 
distinctive period(s) from July 14, 1999, where the veteran 
met or nearly approximated the criteria for a rating in 
excess of 30 percent under Diagnostic Code 5201.

The Board wishes to note that in evaluating the veteran's 
service-connected right shoulder disorder, it acknowledged 
that the disability was manifested by complaints of pain, and 
that he had limitation of motion thereof.  However, a 
thorough review of the record did not indicate any 
distinctive period(s) where his pain resulted in such 
additional impairment as to warrant ratings in excess of 
those currently in effect.  Moreover, as noted above, the 
March 2007 VA examiner stated that pain, fatigue, weakness, 
lack of endurance or incoordination, did not appear to cause 
additional limited joint function; and that he would need to 
resort to pure speculation to assume this.

B.  Knees

Legal Criteria.  The veteran's service-connected bilateral 
knee disorder has been rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5024, for tenosynovitis.  A note under this 
Code specifies that the diseases evaluated under Diagnostic 
Codes 5013 through 5024 (except gout) will be rated on 
limitation of motion of the affected parts, as arthritis, 
degenerative.  See 38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).

In the absence of limitation of motion, a 10 percent rating 
is warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted.  However, the 10 and 20 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  Id.

In addition, the General Counsel for VA, in a precedent 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
General Counsel stated that when a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  General Counsel subsequently held in VAOPGCPREC 
9-98 that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59; 
see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Where additionally disability is shown, a veteran 
rated under 5257 can also be compensated under 5003 and vice 
versa.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation. A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of extension of 
the leg.  When there is limitation of extension of the leg to 
5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.  Further, VA's Office of General 
Counsel held in VAOPGCPREC 9-2004 that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint. 


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
an initial rating in excess of or in addition to 10 percent 
for either his service-connected right and/or left knee 
disorder.

A thorough review of the record does not reflect that either 
of the veteran's knees has had flexion limited to 30 degrees 
or less, nor extension limited to 15 degrees or more.  The 
Board acknowledges that there are multiple records which note 
complaints of bilateral knee pain without any specific range 
of motion findings.  However, the May 1994 VA medical 
examination found that all motions were within normal limits, 
and he was able to squat fully.  The subsequent May 1999 and 
May 2000 VA examinations primarily concerned the right 
shoulder, and contained no relevant findings regarding the 
knees.  Records dated in March 2001 noted, in part, 
subjective complaints of bilateral knee pain with no 
objective findings, and normal findings on examination.  
Further, records dated in May 2001 note that the range of 
motion of the bilateral lower extremities was within normal 
limits, except for complaints of discomfort with the terminal 
of left knee flexion.  Records dated in July 2006 note full 
range of motion of both knees.  The March 2007 VA examination 
found that the right knee range of motion was zero to 140 
degrees.  He had complaints of back pain, but not knee pain.  
The left knee had active range of motion from zero to 90 
degrees, with complaints of pain on three repetitions.  
Passive rage of motion of the knee was from zero to 100 
degrees.  The Board also notes that the March 2007 VA 
examiner's statement that pain, fatigue, weakness, lack of 
endurance or incoordination did not appear to cause 
additional limited joint function was in regard to both the 
right shoulder and the knees.  

In view of the foregoing, the Board finds that neither of the 
veteran's knees has flexion limited to 30 degrees or less, 
nor extension limited to 15 degrees or more, even when taking 
into account his complaints of pain.  As such, he does not 
meet or nearly approximate the criteria for a rating in 
excess of 10 percent under either Diagnostic Code 5260 or 
5261.  In fact, the aforementioned range of motion findings 
satisfy the criteria for a compensable evaluation under 
either Code.  Nevertheless, he is entitled to the current 10 
percent ratings based upon pain of a major joint pursuant to 
the provisions of Diagnostic Code 5003.  

With respect to a potential separate rating under Diagnostic 
Code 5257, the Board notes that the competent medical 
evidence does not indicate that either of the service-
connected knees is manifested by recurrent subluxation or 
lateral instability.  No such findings are shown by the 
treatment records.  Moreover, the May 1994 and March 2007 VA 
medical examinations found that the knees were stable.  
Therefore, the veteran is not entitled to a separate rating 
pursuant to VAOPGCPREC 23-97 and 9-98.

For these reasons, the Board finds that higher initial 
ratings for the service-connected right and left knee 
disorders are not warranted, as the preponderance of the 
evidence is unfavorable.  



III.  Earlier Effective Date

Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service-connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree. Since the veteran's 
appeal flows from the original claim of service connection, 
the provisions of 38 C.F.R. § 3.157 are not for application 
in the instant case.

"Application" is not defined in the statute. However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as 
well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal 
Circuit also pointed out the provisions of 38 C.F.R. § 
3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for one 
or more benefits under the laws administered by the 
Department," and "identify the benefits sought."


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than 
April 18, 1994, for the grant of service connection for right 
shoulder disorder.

As an initial matter, the Board notes that the record does 
not reflect, nor does the veteran contend, that he submitted 
a claim of service connection for a right shoulder disorder 
within one year following his separation from active service.  
Rather, he contends that he submitted his claim in 1993, that 
VA must have lost the information regarding this claim, and 
that he has medical evidence of the right shoulder disorder 
from 1993.

The Board acknowledges that there is medical evidence of the 
service-connected right shoulder disorder since 1993.  
However, such medical evidence only constitutes an informal 
claim for benefits in cases of claims "for increase or to 
reopen" where the claim is for an already service-connected 
condition.  38 C.F.R. § 3.157; see also Leonard v. Principi, 
17 Vet. App. 447, 451 (2004); Lalonde v. West, 12 Vet. App. 
377, 381 (1999); Criswell v. Nicholson, 20 Vet. App. 501, 504 
(2006).  Simply put, it is not applicable in the context of 
original service connection claim(s), which is the case in 
the instant appeal.  Therefore, the Board must look to when 
he first submitted a statement in writing indicating that he 
was seeking or intended to seek VA benefits for a right 
shoulder disorder.

Although the veteran contends he filed a right shoulder claim 
in 1993, a thorough review of the evidence of record does not 
indicate that any such claim was filed prior to the current 
effective date of April 18, 1994.  The Court has held that 
"there is a presumption of regularity which holds that 
government officials are presumed to have properly discharged 
their official duties."  Ashley v. Derwinski, 2 Vet. App. 
307, 308-09 (1992) (quoting United States v. Chemical 
Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 
1 (1926)).  Unless rebutted by clear evidence to the 
contrary, VA is entitled to the benefit of this presumption.  
Id.  Applying this presumption to the instant case, the Board 
must conclude that if the veteran's claim were actually 
received by VA in 1993, it would have been placed and/or 
noted in the record.  Therefore, the Board must also conclude 
that the claim was not actually received by VA earlier than 
April 18, 1994.

In view of the foregoing, the Board finds that an effective 
date earlier than April 18, 1994, is not warranted for the 
establishment of service connection for the veteran's right 
shoulder disorder.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to an initial rating in excess of 20 percent for 
the right shoulder disorder from April 18, 1994, to July 13, 
1999, is denied.

Entitlement to a rating in excess of 30 percent for the right 
shoulder disorder from July 14, 1999 (exclusive of temporary, 
total convalescent ratings), is denied.

Entitlement to an initial rating in excess of 10 percent for 
left knee disorder is denied.

Entitlement to an initial rating in excess of 10 percent for 
right knee disorder is denied.

Entitlement to an effective date earlier than April 18, 1994, 
for the grant of service connection for right shoulder 
disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


